MOORE, Circuit Judge
(concurring):
I concur in the result. However, it should be emphasized that the arbitrator derives his authority only from the contract. Admittedly, when the parties have contractually ceded authority to construct the agreement to an arbitrator, unless his “words manifest an infidelity to this *901obligation.” United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597, 80 S.Ct. 1361 (1960), the courts should not overrule him. However, the arbitrator’s decision that he has the authority to render a given award is always subject to meaningful review. Torrington Company v. Metal Products Workers Union Local 1645, 362 F.2d 677, 680 (2 Cir. 1966). Here, the arbitrator did not exceed the authority transferred to him in the collective bargaining agreement.